Name: Commission Regulation (EEC) No 3389/90 of 26 November 1990 opening a special sale by tender of vinous alcohol held by intervention agencies, for use as motor fuel within the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 90 Official Journal of the European Communities No L 327/19 COMMISSION REGULATION (EEC) No 3389/90 of 26 November 1990 opening a special sale by tender of vinous alcohol held by intervention agencies, for use as motor fuel within the Community and consisting of five lots. The alcohol was obtained by the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and is held by the Spanish, French and Italian intervention agencies. Each lot in this special sale shall be of a quantity of 640 000 hectolitres of alcohol at 100 % vol. The alcohol offered for sale must be used as motor fuel within the Community. All proceeding of the alcohol for this purspose must take place within the Community. Article 2 The location and reference numbers of the vats in the lots, the volume of alcohol contained in each vat, the alcoholic strength, the characteristics of the alcohol and the intervention measure under which it was produced, in the form of a reference to the relevant Article of Regula ­ tion (EEC) No 822/87, are all specified in the sale notice in accordance with Article 29 (5) of Regulation (EEC) No 1780/89 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), and in particular Article 1 (1 ) thereof, Whereas Commission Regulation (EEC) No 1780/89 (4), as last amended by Regulation (EEC) No 2568/90 (5), laid down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, a special sale by tender should be opened for vinous alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies ; Whereas a special sale by tender should be held for the use of alcohol as motor fuel within the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 3 The sale shall take place in accordance with the pro ­ visions of Regulation (EEC) No 1780/89, and in particular Articles 18 to 38 thereof. Article 4 The specific conditions relating to the special sale No 7/90 EC and the names and addresses of the intervention agencies concerned shall be given in the sale notice published in the 'C' series of the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 5 The deadline for the submission of tenders at the address given in the sale notice shall be 12 noon (Brussels time) on 20 December 1990 . Article 1 A special sale by tender No 7/90 EC shall be held of a total quantity of 3 200 000 hectolitres of alcohol expressed in terms of hectolitres of alcohol at 100 % vol Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 132, 23. 5 . 1990, p. 19 . (3) OJ No L 346, 15. 12. 1988, p. 7. (4) OJ No L 178, 24. 6 . 1989, p. 1 . OJ No L 243, 6 . 9 . 1990, o. 11 . No L 327/20 Official Journal of the European Communities 27. 11 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission